PROVOSTY, C. J.
As an incident to this suit against his wife for separation from bed and board, plaintiff obtained an injunction, enjoining her from disposing of certain funds on deposit in bank, which he alleged belonged' of the community of acqugts and gains existing between them. Defendant ruled plaintiff to show cause why the injunction should not be dissolved, for the reason that the allegation of the fund belonging to the community was untrue; and asked that this rule be not tried summarily, but be referred to the merits. This request having been denied, plaintiff filed the present application for the writs of certiorari and prohibition.
This court will not review by certiorari and p'rohibition rulings for the review of which there is adequate remedy by appeal. Landry v. Bellanger, 119 La. 466, 44 South. 266; State ex rel. Cannon v. Judge, 43 La. Ann. 1059, 10 South. 196; State ex rel. Reid v. Judge, 45 La. Ann. 943, 13 South. 185; State v. Summerville, Judge, 112 La. 1091, 36 South. 864.
The present application is dismissed, at the cost of applicant.